               Case1:19-cv-06671-VEC
               Case 1:19-cv-06671-VEC Document
                                      Document12
                                               8 Filed
                                                 Filed08/21/19
                                                       08/22/19 Page
                                                                Page11of
                                                                      of22


                        L AND MAN C O RS I B ALLAINE & F ORD P.C.
                                      A NEW YORK PROFESSIONAL CORPORATION

                                              ATTORNEYS AT LAW
                                                                                         One Gateway Center
SOPHIA REE                                      120 BROADWAY                             4th Floor
MEMBER                                            13TH FLOOR                             Newark, NJ 07102
                                                                                         Tel: (973) 623-2700
TEL: (212) 393-7923                       NEW YORK, NEW YORK 10271
EMAIL: sree@lcbf.com                          TELEPHONE (212) 238-4800                   One Penn Center
     USDC SDNY                                FACSIMILE (212) 238-4848                   1617 JFK Boulevard, Suite 955
                                                                                         Philadelphia, PA 19103
     DOCUMENT                                     www.lcbf.com                           Tel: (215) 561-8540
     ELECTRONICALLY FILED
     DOC #:                                   August 21, 2019
     DATE FILED: 08/22/2019
    VIA ECF


                                               MEMO ENDORSED
    Hon. Valerie Caproni
    United States District Court
    Southern District of New York
    40 Foley Square, Room 240
    New York, New York 10007

                        Re: Thomas Kraemer v. The City of New York et al.
                            Docket No. 1:19-CV-06671 (VEC)

    Dear Judge Caproni:

           We represent the defendant Pennsylvania CVS Pharmacy, L.L.C. incorrectly sued herein
    as CVS Health Corporate (hereinafter “CVS”)1 in the above-referenced matter. Pursuant to Your
    Honor’s Individual Rules, we respectfully write to request that CVS’s time to answer or otherwise
    respond to the Complaint in this matter be extended from on or about August 23, 2019 to
    September 27, 2019.

            This is CVS’s first request for an extension of time to respond to the Complaint. We request
    an extension because this office was only recently retained in connection with this matter and we
    require additional time to properly investigate and respond to the allegations in the approximately
    187 page Complaint. This extension will not affect any other deadline in this matter. We contacted
    Plaintiff regarding the requested extension, but have not yet heard back. In the event that Plaintiff
    does not consent to the requested extension, we will notify the Court.

    1
      We advise the Court that CVS Health Corporate is not an entity. However, due to the confusing
    and convoluted allegations in the Complaint, it is difficult for CVS to determine the correct entity
    being sued in this matter. Plaintiff claims that his daughter was purportedly dispensed medication
    in a CVS pharmacy located in Pennsylvania; therefore, we believe that Pennsylvania CVS
    Pharmacy, L.L.C., is the correct entity. However, CVS reserves all of its rights and does not waive
    any of its rights regarding any entity that may later be determined to be involved in this matter.




    4851-8292-7777v.1
                 Case
                 Case1:19-cv-06671-VEC
                      1:19-cv-06671-VEC Document
                                        Document12 Filed08/21/19
                                                 8 Filed 08/22/19 Page
                                                                  Page22of
                                                                        of22
LANDMAN CORSI BALLAINE & FORD P.C.


      August 21, 2019
      Page 2



               Thank you for your attention to this matter.


                                                     Respectfully submitted,

                                                              /s

                                                     Sophia Ree


      Cc:      Thomas Kraemer (via ECF and First Class Mail)


            As to all Defendants, their time to answer or otherwise respond to the Complaint is STAYED
            pending the Court's forthcoming order. Plaintiff's motion for permission for electronic case
            filing, Dkt. 5, is GRANTED.

            SO ORDERED.                Date: 08/22/2019




            HON. VALERIE CAPRONI
            UNITED STATES DISTRICT JUDGE




      4851-8292-7777v.1
